In a proceeding to stay arbitration until such time as claimants had submitted to examination under oath and had subscribed the transcripts thereof, the Motor Vehicle Accident Indemnification Corporation (hereafter called “the MVAIC”) appeals from an order of the Supreme Court, Queens County, dated October 9, 1962, which denied its application and directed that the arbitration proceed “ with*830out any further delay.” Order affirmed, without costs. Prior to the instant application, an order had been duly made (and entered) by another Justice which: (a) denied the MV AIC’s motion to stay arbitration and to vacate the demand for such arbitration; (b) granted the claimants’ cross motion for leave to arbitrate the infant claimanij’s claim against the MVAIC; and (c) further provided “ that leave is given! to the claimants to proceed forthwith to arbitration without any further prerequisite, or the furnishing of any further documents, papers or records on the part of the claimants; and that any order staying any arbitration proceedings is hereby vacated.” In view of the provisions of such prior order, made | at Special Term by another Justice of co-ordinate jurisdiction, it is our opinion that the instant application was properly denied. Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.